          Case 5:21-cv-00254 Document 1 Filed 05/07/21 Page 1 of 4 PageID 1




                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

                             CASE NO. __________________________

APRIL THOMAS,

          Plaintiff,

vs.

LIFESTREAM BEHAVIORAL CENTER, INC.,
a Florida Not For Profit Corporation,

          Defendant.
                                       /

                                 COMPLAINT FOR DAMAGES

          Plaintiff, APRIL THOMAS, sues Defendant, LIFESTREAM BEHAVIORAL CENTER,

INC., and shows:

                                           Introduction

          1.      This is an action by APRIL THOMAS (“THOMAS”) against her former

employer, LIFESTREAM BEHAVIORAL CENTER, INC. (“LIFESTREAM”), for unpaid

overtime wages pursuant to the Fair Labor Standards Act. Plaintiff seeks damages and a

reasonable attorney’s fee.

                                           Jurisdiction

          2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

207. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

          3.      The claim arose within the Middle District of Florida, which is where venue is

proper.




                                                 1
       Case 5:21-cv-00254 Document 1 Filed 05/07/21 Page 2 of 4 PageID 2




                                 Parties and General Allegations

       4.       Plaintiff, THOMAS, a resident of Lake County, Florida, was, at all times material,

employed by LIFESTREAM as an adult case manager, was an employee as defined by 29 U.S.C.

§ 203 (e), and during her employment with LIFESTREAM, was engaged in commerce or in the

production of goods for commerce.

       5.       Defendant, LIFESTREAM, is a Florida not for profit corporation doing business in

Lake County, Florida, and is an enterprise engaged in an industry affecting commerce, is an

employer as defined by 29 U.S.C. §§ 203(d) and (s)(1), which has employees subject to the

provisions of the FLSA, 29 U.S.C. §§ 207 and 215, in the offices where THOMAS was

employed in Leesburg, Florida.

       6.       THOMAS was employed with LIFESTREAM as an adult case manager, wherein

she worked both in the office and traveled around the community visiting patients.

       7.       THOMAS was employed with LIFESTREAM from on or about January 30, 2020

to on or about September 2, 2020.

       8.       During her employment, THOMAS routinely worked over 40 hours a week

without being paid overtime for any hours over 40.

             Count I – Violation of FLSA by Defendant LIFESTREAM – Overtime

       9.       Plaintiff, THOMAS, realleges, as if fully set forth in Count I, the allegations of

Paragraphs 1 through 8 above.

       10.      Since on or about January 30, 2020 up to and including September 2, 2020,

Defendant LIFESTREAM has willfully violated the provisions of §7 of the Act [29 U.S.C. §207] by

employing employees engaged in commerce for workweeks longer than 40 hours without

compensating them for their employment in excess of 40 hours at rates not less than one and one-



                                                2
        Case 5:21-cv-00254 Document 1 Filed 05/07/21 Page 3 of 4 PageID 3




half times the regular rates at which they were employed: specifically THOMAS, since January

2020, worked in excess of 40 hours a week nearly every week of her employment, and was not

compensated for the work in excess of 40 hours at a rate not less than one and one-half times the

regular rate at which she was employed.

       11.      The failure to pay overtime compensation to THOMAS is unlawful in that she was

not exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. §

213(a), in that she neither was a bona fide executive, administrative or professional employee, or in

the alternative, if THOMAS was exempt, Defendant’s actions and/or conduct have effectively

removed any exemption that may have applied to THOMAS.

       12.      LIFESTREAM’s actions were willful and purposeful as it was well aware of the

Fair Labor Standards Act and THOMAS’s status as non-exempt but chose not to pay her in

accordance with the Act.

       13.      THOMAS is entitled, pursuant to 29 U.S.C. § 216(b), to recover from

LIFESTREAM:

             a. All unpaid overtime that is due;

             b. As liquidated damages, an amount equal to the unpaid overtime owed;

             c. The costs of this action, and;

             d. A reasonable attorney’s fee.

      WHEREFORE, Plaintiff, THOMAS, prays that this court will grant judgment against

Defendant LIFESTREAM:

             a. awarding THOMAS payment of overtime compensation found by the court to be

                due to her under the Act, including pre-judgment interest;

             b. awarding THOMAS an additional equal amount as liquidated damages;



                                                   3
       Case 5:21-cv-00254 Document 1 Filed 05/07/21 Page 4 of 4 PageID 4




           c. awarding THOMAS her costs, including a reasonable attorney’s fee; and

           d. granting such other and further relief as is just.

                                           Jury Demand

       Plaintiff demands trial by jury.


Dated: May 7, 2021
Plantation, Florida


                                               Respectfully submitted,

                                               /s/Robert S. Norell
                                               Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                               E-Mail: Rob@floridawagelaw.com
                                               James A. Peterson, Esq. (Fla Bar No. 645621)
                                               E-Mail: James@floridawagelaw.com
                                               ROBERT S. NORELL, P.A.
                                               300 NW 70th Avenue
                                               Suite 305
                                               Plantation, Florida 33317
                                               Telephone: (954) 617-6017
                                               Facsimile: (954) 617-6018
                                               Counsel for APRIL THOMAS




                                                  4
